Case 2:19-cv-02686-PA-GJS Document 1 Filed 04/09/19 Page 1 of 8 Page ID #:1



 John A. Kawai, SBN 260120
 CARPENTER, ZUCKERMAN, & ROWLEY
 407 Bryant Circle, Suite F
 Ojai, CA 93023
 805-272-4001
 jk@czrlaw.com
 Attorney for Plaintiffs

 Carol L. Hepburn, Pro Hac Vice Pending
 CAROL L. HEPBURN, P.S.
 200 First Ave. West, Suite 550
 Seattle, WA 98119
 (206) 957-7272
 (206) 957-7273 fax
 Email: carol@hepburnlaw.net
 Attorneys for Plaintiffs Donatello, William L.E.
 Dussault GAL for Violet and Jenny

 Deborah A. Bianco, Pro Hac Vice Pending
 DEBORAH A. BIANCO, PLLC
 14535 Bel-Red Road, #201
 Bellevue, WA 98007
 Phone: 425-747-4500
 Email: deb@debbiancolaw.com
 Attorney for Plaintiff Donatello


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

 “DONATELLO,” “JENNY,” and WILLIAM
 L.E. DUSSAULT, Guardian ad Litem for
 “VIOLET,” a minor,                           Case No: 2:19-cv-2686

                             “Plaintiffs,     COMPLAINT

 v.

 IVAN GREENHUT,                                 Jury Trial Demanded

                             Defendant.



       “Donatello,” “Jenny,” and minor “Violet,” proceeding by and through her Guardian

ad Litem, William L.E. Dussault, through their attorneys of record John Kawai of
Case 2:19-cv-02686-PA-GJS Document 1 Filed 04/09/19 Page 2 of 8 Page ID #:2



Carpenter, Zuckerman, and Rowley, Deborah A. Bianco of Deborah A. Bianco P.S., and

Carol L. Hepburn of Carol L. Hepburn P.S., allege for their complaint as follows:

                                NATURE OF THE ACTION

          1.   This is a suit for damages arising out of the Defendant’s violations of

federal criminal child pornography statutes 18 U.S.C. § 2252A(a)(5)(B).

          2.   18 U.S.C. § 2255(a) allows victims of child pornography under section

2252 to recover the actual damages such person sustains or liquidated damages in the

amount of $150,000, and the cost of the action, including reasonable attorney’s fees

and other litigation costs reasonably incurred. The Court may also award punitive

damages and grant such other preliminary and equitable relief as the Court determines

to be appropriate.

                                         PARTIES

          3.   William L.E. Dussault is the court appointed Guardian ad Litem for “Violet,”

who is a minor and resides outside the state of California.

          4.   “Violet” is a pseudonym for the victim depicted in the At School child

pornography series.

          5.   “Jenny” is currently an adult and resides outside the state of California.

          6.   “Jenny” is a pseudonym for the victim of the Jenny child pornography

series.

          7.   “Donatello” is currently an adult and resides outside the state of California.

          8.   “Donatello” is a pseudonym for the victim of the Feb212 child pornography

series.

          9.   The defendant is an adult currently in the custody of the United States

Bureau of Prisons.
Case 2:19-cv-02686-PA-GJS Document 1 Filed 04/09/19 Page 3 of 8 Page ID #:3



        10.     On information and belief, the defendant resided in this district prior to his

incarceration.

                                JURISDICTION AND VENUE

        11.     Federal subject matter jurisdiction is proper pursuant to 28 U.S.C. § 1331

because this is a civil action arising under 18 U.S.C. § 2255.

        12.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) and (2) because

(i) this is a civil action brought in the judicial district where the Defendant resides and (ii)

a substantial part of the events or omissions giving rise to the Plaintiffs’ claims occurred

in this judicial district.

                                 FACTUAL BACKGROUND

The Defendant Possessed Child Pornography Depicting Violet in Violation of 18 U.S.C.
                                       § 2252A(a)(5)(B)

        13.     Violet, a minor female, was forced from a young age over an extended

period of time to have sexual encounters with an adult male. These sexual acts were

photographed and videoed for purposes of distribution over the Internet.

        14.     Images and videos of Violet have been and continue to be widely

circulated on the Internet and are known as the “At School” child pornography series.

These images and videos constitute child pornography within the meaning of 18 U.S.C.

§ 2256(8).

        13.     Violet has been and will continue to suffer personal injury by the
distribution and possession of child pornography depicting her by persons including the
Defendant. The permanent harm she has proximately suffered includes but is not limited
to extreme and permanent emotional distress with physical manifestations, interference
with her normal development and educational progress, lifelong loss of income earning
 Case 2:19-cv-02686-PA-GJS Document 1 Filed 04/09/19 Page 4 of 8 Page ID #:4




capacity, loss of past and future wages, past and future expenses for medical and
psychological treatment, loss of enjoyment of life, and other losses to be described and

proven at trial of this matter.
              The Defendant Possessed Child Pornography Depicting Jenny
                         in Violation of 18 U.S.C. § 2252A(a)(5)(B)


       14.     From approximately age six to eight years old, Jenny was sexually
molested and assaulted by an adult man. Jenny was repeatedly raped and forced to
perform fellatio on an adult man. Jenny was also bound and forced to perform sexual
acts on an animal. The abuser forced Jenny to watch child pornography in order to
groom her for sexual exploitation. The sexual abuse of Jenny was digitized for
distribution on the Internet.
       15.     Images and videos of Jenny have been and continue to be widely
circulated on the Internet and are known as the “Jenny” child pornography series. These
images and videos constitute child pornography within the meaning of 18 U.S.C.
§ 2256(8).

       16.     Jenny has been and will continue to suffer personal injury by the
distribution and possession of child pornography depicting her by persons including the
Defendant. The permanent harm she has proximately suffered includes but is not limited
to extreme and permanent emotional distress with physical manifestations, interference
with her normal development and educational progress, lifelong loss of income earning
capacity, loss of past and future wages, past and future expenses for medical and
psychological treatment, loss of enjoyment of life, and other losses to be described and
proven at trial in this matter.




///
Case 2:19-cv-02686-PA-GJS Document 1 Filed 04/09/19 Page 5 of 8 Page ID #:5




           The Defendant Possessed Child Pornography Depicting Donatello in Violation of
                                    18 U.S.C. § 2252A(a)(5)(B)

           17.     When Donatello was a child, he was enticed, abused and photographed
by an unrelated adult male in a position of power and authority. The abuser was
convicted, and sentenced to prison, and Donatello believed that was the end of his
problems related to his sexual abuse. Until 2017, Donatello was unaware that images of
his childhood sexual abuse were and are in circulation on the internet and/or the dark
web.
           18.     Images and videos of Donatello have been and continue to be widely
circulated on the Internet and are known as the “Feb212” child pornography series.
These images and videos constitute child pornography within the meaning of 18 U.S.C.
§ 2256(8).
           19.     Donatello has suffered and will continue to suffer personal injury by the
distribution and possession of child pornography depicting his childhood sexual abuse
by persons including the Defendant. The permanent harm Donatello has proximately
suffered includes but is not limited to extreme and permanent emotional distress with
physical manifestations, interference with his normal development and educational
progress, lifelong loss of income earning capacity, loss of past and future wages, past
and future expenses for medical and psychological treatment, loss of enjoyment of life,
and other losses to be described and proven at trial of this matter.


                 THE PLAINTIFFS’ RIGHT TO PROCEED UNDER A PSEUDONYM

           15.     Concomitant with this complaint, the Plaintiffs have moved for permission

to proceed in this case using pseudonyms in accordance with the applicable law in this

circuit.
Case 2:19-cv-02686-PA-GJS Document 1 Filed 04/09/19 Page 6 of 8 Page ID #:6



       16.    According to Does I thru XXIII v. Advanced Textile Corp., 214 F.3d 1058,

1068 (9th Cir. 2000), “a party may preserve his or her anonymity in judicial proceedings

in special circumstances when the party’s need for anonymity outweighs prejudice to

the opposing party and the public’s interest in knowing the party’s identity.”

       17.    As outlined in their Motion to Proceed Under a Pseudonym, the Plaintiffs’

need for anonymity outweighs any prejudice to the Defendant or the public’s interest in

knowing their identity.

                               FIRST CLAIM FOR RELIEF
                                  18 U.S.C. § 2255(a)

       18.    The Plaintiffs repeat and re–allege all prior paragraphs.

       19.    18 U.S.C. § 2255, entitled “Civil Remedy for Personal Injuries,” provides

that any person who is a victim of a violation of 18 U.S.C. § 2252A(a)(5)(B) and who

suffers personal injury as a result of such violation shall recover the actual damages

such person sustains or liquidated damages in the amount of $150,000 per victim, and

reasonable attorney’s fees.

       20.    The Defendant pleaded guilty of violating the federal child pornography

crime found at 18 U.S.C. § 2252A(a)(5)(B).

       21.    18 U.S.C. § 2252A(a)(5)(B) provides that any person commits a federal

crime who:

              knowingly possesses, or knowingly accesses with intent to
              view, any book, magazine, periodical, film, videotape,
              computer disk, or any other material that contains an image
              of child pornography that has been mailed, or shipped or
              transported using any means or facility of interstate or foreign
              commerce or in or affecting interstate or foreign commerce by
              any means, including by computer, or that was produced
              using materials that have been mailed, or shipped or
              transported in or affecting interstate or foreign commerce by
              any means, including by computer.
Case 2:19-cv-02686-PA-GJS Document 1 Filed 04/09/19 Page 7 of 8 Page ID #:7



       22.    The Defendant pleaded guilty to knowingly possessing material containing

images of the Plaintiffs’ child pornography in violation of federal child pornography laws

on January 30, 2018 and was sentenced on April 5, 2018.

       23.    The Plaintiffs suffered personal injury as a result of the Defendant’s

violation of 18 U.S.C. § 2252A(a)(5)(B).

       24.    The Plaintiffs are electing liquidated damages in the amount of $150,000

each and the cost of the action, including reasonable attorney’s fees and other litigation

costs reasonably incurred, prejudgment and post-judgment interest, and such other

relief as the Court deems appropriate.

                                  RELIEF REQUESTED

       WHEREFORE, the Plaintiffs each request judgment against the Defendant as

follows:

       25.    Liquidated damages in the amount of $150,000 each pursuant to

18 U.S.C. § 2255(a);

       26.    Punitive damages in an amount sufficient to punish the Defendant and

deter others from like conduct pursuant to 18 U.S.C. § 2255(a) and the common law;

       27.    Reasonable attorney’s fees pursuant to 18 U.S.C. § 2255(a);

       28.    Pre-judgment and post-judgment interest;

       29.    Such other preliminary and equitable relief as the Court determines to be

appropriate pursuant to 18 U.S.C. § 2255(a);

       30.    Any relief within the Court’s jurisdiction appropriate to the proof, whether

or not demanded; and

       31.    Such other and further relief as the Court deems just and proper.
Case 2:19-cv-02686-PA-GJS Document 1 Filed 04/09/19 Page 8 of 8 Page ID #:8




Dated this 9th day of April, 2019 at Irvine, California.



 CARPENTER ZUCKERMAN AND
 ROWLEY, LLP


 By__/s John A. Kawai________
 John A. Kawai, SBN 260120
 407 Bryant Circle, Suite F
 Ojai, CA 93023
 Tel.: (805)272-4001
 Fax: (805)719-6858
 Email: Team3@czrlaw.com
 Of Attorneys for Plaintiffs


 DEBORAH A. BIANCO, PLLC


 By_/s Deborah A. Bianco________
 Deborah A. Bianco, Pro Hac Vice Pending
 14535 Bel-Red Road, #201
 Bellevue, WA 98007
 Phone: 425-747-4500
 Email: deb@debbiancolaw.com
 Of Attorneys for Donatello



 CAROL L. HEPBURN, P.S.


 By_/s Carol L. Hepburn_________
  Carol L. Hepburn , Pro Hac Vice Pending
 200 First Ave. West, Suite 550
 Seattle, WA 98119
 (206) 957-7272
 (206) 957-7273 fax
 Email: carol@hepburnlaw.net
 Of attorneys for Donatello, William L.E.
 Dussault GAL for Violet and Jenny
